UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                        ____________________

                             No. 99-60011
                           Summary Calendar
                         ____________________

                               TOM LAKE,

                                                               Petitioner,

                                 versus

          GREGG A. COOKE, ADMINISTRATOR, UNITED STATES
           ENVIRONMENTAL PROTECTION AGENCY, REGION 6;
         UNITED STATES ENVIRONMENTAL PROTECTION AGENCY,

                                                     Respondents.
_________________________________________________________________

             Petition for Review of an Action of the
                Regional Administrator, Region 6,
                  Environmental Protection Agency
                        (33USC1369(b)(1)(d)
_________________________________________________________________

                           August 22, 2000

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Petitioner   Tom   Lake   contests,   pro   se,   the   Environmental

Protection Agency’s approval, pursuant to § 402(b) of the Clean

Water Act (CWA), 33 U.S.C. § 1342(b), of the Texas Pollutant

Discharge Elimination System (TPDES), administered by the Texas

Natural Resource Conservation Commission (TNRCC).




     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     A State may apply for EPA approval to implement its own

permitting program for discharge of pollutants into navigable

waters within its jurisdiction; the EPA must do so “unless [it]

determines that adequate authority [to administer the program] does

not exist”.   CWA § 402(b), 33 U.S.C. § 1342(b).

     Texas requested approval of TPDES in February 1998. See State

Program   Requirements;   Application   to   Administer   the   National

Pollutant Discharge Elimination System (NPDES) Program; Texas, 63

Fed. Reg. 33,655 (19 June 1998).   As required by CWA § 402(b), the

Texas Attorney General submitted a statement that Texas laws

provide adequate authority to carry out its program, with citations

to, and descriptions of, that authority.      Id.

     That June, the EPA provided notice of Texas’ application and

requested public comment.    Id.   Lake was among those commenting.

He claimed the TNRCC rules, referenced by the Attorney General in

the application, are invalid under state law because, inter alia:

TNRCC failed to index the rules to the statutes on which they are

based; and unconstitutionally promulgated the rules.

     On 27 July 1998, in accordance with its regulations, 40 C.F.R.

§ 123.1(e), the EPA held a public hearing in Austin, Texas.        And,

on 24 September, the EPA Region 6 Administrator signed a notice of

final action approving TPDES. State Program Requirements; Approval

of Application to Administer the National Pollutant Discharge

Elimination System (NPDES) Program; Texas, 63 Fed. Reg. 51,164 (24

                                - 2 -
Sept. 1998).    Responding to Lake’s comments, the EPA stated that,

because the rules referenced in Texas’ application had not been

adjudged invalid by a court of law and the Texas Attorney General

had vouched for their validity, the EPA could rely on the rules as

meeting the statutory requirements for program approval.              Id. at

51188.

     Lake asserts the EPA did not provide an adequate explanation

in rejecting his comments, contending § 402(b) requires the EPA to

make an     independent    determination   as   to   the   validity   of   the

statutory and regulatory authority cited by the Texas Attorney

General, which it neglected to do, for example, by failing to

discover a relevant state court ruling.              He also maintains the

EPA’s not including, in its 24 September 1998 published Notice of

Decision,    information    regarding   procedures     for   appeal   of   the

decision, does not comport with Congress’ goal of encouraging

public participation, per 33 U.S.C. § 1251(e).

     The EPA maintains it did sufficiently explain why it properly

relied on the Texas Attorney General’s certification: in the

absence of judicial invalidation of the state laws necessary to

administer the program, it must defer to the Attorney General’s

interpretation; and in fact, § 402(b) requires it to approve the

program. (It also maintains the state court decision referenced by

Lake did not affect regulations relevant to TPDES.)             EPA further

asserts that neither the CWA, nor the EPA’s regulations, require it

                                   - 3 -
to include notice of the right to judicial review in its final

notice of program approval; and that, in any event, Lake is deemed

to have notice of that right because it is in a statute.

     While the parties might appear, on the surface, to disagree as

to the exact nature of our review, we conclude any difference is

merely semantical:     Lake and the EPA correctly point to the

Administrative Procedure Act, 5 U.S.C. § 706(2), as the governing

standard. Pursuant to its deferential standard, we must “set aside

agency action” which is, inter alia, “arbitrary, capricious, an

abuse of discretion, or otherwise not in accordance with law”.     5

U.S.C. § 706(2)(A); Texas Oil & Gas Ass’n v. EPA, 161 F.3d 923, 933

(5th Cir. 1998).      “The fundamental precept that permits this

deferential standard of review is that ‘an agency must cogently

explain why it has exercised its discretion in a given manner.’”

Sea Robin Pipeline Co. v. FERC, 127 F.3d 365, 369 (5th Cir. 1997),

reh’g & suggestion for reh’g en banc denied, No. 96-60536 (2 Feb.

1998) (quoting Motor Vehicle Mfrs. Ass'n v. State Farm, 463 U.S.

29, 48, 57 (1983)).

     For starters, we reject Lake’s contention that the EPA’s

published responses to his comments were legally inadequate.     The

EPA “cogently explained” that it relied on the Texas Attorney

General’s certification of authority because that authority had not

been invalidated by a court of law.    We likewise agree with the EPA




                               - 4 -
that it was not statutorily required to include, in its Notice of

Decision, information regarding the right to judicial review.

       Lake’s central concern seems to be whether, in the light of

his comments, the EPA’s review of TPDES was legally adequate.      It

was.   The EPA was required to defer to, and entitled to rely upon,

the Attorney General’s interpretation of Texas law, in the absence

of evidence such law had been ruled unconstitutional or repealed by

the Texas Legislature.    See American Forest & Paper Ass’n v. EPA,

137 F.3d 291, 294 (5th Cir. 1998).

       Accordingly, the petition for review is

                                                         DENIED.




                                - 5 -